DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1−8 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art is considered to be US Patent No. 5,452,575 to Freid and US Patent No. 5,746,391 to Rodgers et al. (“Rodgers”). Rodgers teaches fan casing struts such as strut 56 having a hydraulic/pneumatic/electric ram 88 thereon capable of actively changing the length of the strut in response to control signals, such as flutter/vibration sensors described in column 6 lines 31−42. Rodgers does not teach sensing and predicting temperatures or controlling the strut in response to temperatures. Freid teaches an engine casing having mounting provisions for passively accommodating thermal growth of the engine (col. 6 lines 19−29). It would not have been obvious to one of ordinary skill in the art at the time of filing to modify the teaching of Rodgers to incorporate the accommodation of thermal expansion described in Freid without using impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642 

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642